Citation Nr: 0910163	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from 
August 1975 to December 1975, a period of active duty from 
July 1977 to December 1977, and subsequent service in the 
Army National Guard ending in December  2001.  

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in November 2008 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran appeared at a September 2008 Board hearing at the RO.  
A transcript is of record.    


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability 
is not causally related to active military service. 

2.  The Veteran's current tinnitus disability is not causally 
related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, and nor may bilateral hearing loss be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2006.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
                                                                           
The RO provided the appellant with additional notice in 
August 2008 and November 2008, subsequent to the June 2006 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the August 2008 and November 2008 notices were not 
provided prior to the June 2006 adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in a 
December 2008 supplemental statement of the case, following 
the provision of notice in August 2008 and November 2008.  
The Veteran and his representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  
  
Duty to Assist

VA has obtained service and private treatment records, 
assisted the Veteran in obtaining evidence, and afforded the 
Veteran a VA audiological examinations in May 2006 and 
November 2008.  The Veteran and his spouse offered testimony 
before the Board sitting at the RO in September 2008.  The 
Veteran has submitted copies of medical literature in support 
of his appeal.  On a form received in February 2009, the 
Veteran indicated by marking the appropriate line that he had 
no other information or evidence to submit and to return his 
case to the Board for further appellate consideration as soon 
as possible.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In view of the Veteran's different types of service, it 
should be noted here that the term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted 
by the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and 
(b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the 
post-service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

At the September 2008 hearing before the Board at the RO, the 
Veteran testified that he got hit with an artillery simulator 
during basic training.  The Veteran also testified  that he 
served as a helicopter repairman when he was enlisted and 
then served in Field Artillery when he was an officer.  

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
On VA examination in May 2006,  audiometric testing revealed 
auditory thresholds of greater than 40 decibels at 3000 Hz in 
the right ear, and at 3000 Hz and 4000 Hz in the left ear.  
The November 2008 examination report also notes complaints of 
tinnitus.  The only remaining question is whether the current 
hearing loss and tinnitus are related to the Veteran's 
service.

In a claim received in January 2006, the Veteran dates his 
bilateral hearing loss and tinnitus began to 1975.  No 
medical treatment records from that period of service have 
been located.  However, available service treatment records 
are silent for any complaints of, treatments for, and 
diagnoses of bilateral hearing loss and tinnitus for a number 
of years after 1975.  The report of a National Guard 
examination in December 1976  shows that the Veteran 
expressly denied hearing loss, or any ear, nose or throat 
trouble.  There is no reference to ringing in the ears or 
tinnitus.  He stated that he was in good health.  On 
audiological examination pure tone thresholds, in decibels, 
were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
30
LEFT
5
5
10
30
30

At the time of a November 1977 examination during his period 
of active duty service, audiological test results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
25
LEFT
25
25
25
-
25

A report of an April 1982 National Guard examination shows 
that the Veteran denied hearing loss, or any ear, nose or 
throat trouble.  He did not complaint of ringing in the ears 
or tinnitus.  He stated that he was in good health.  On 



audiological examination pure tone thresholds, in decibels, 
were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
5
5
5
5
5

A July 1986 National Guard examination report shows that the 
Veteran again denied hearing loss, or any ear, nose or throat 
trouble.  No complaints of ringing in the ears or tinnitus 
were documented, and the Veteran again stated that he was in 
good health.  On audiological examination pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
15
20
15
20
15

At subsequent National Guard examinations in the 1990's, the 
Veteran continued to deny any hearing loss or tinnitus 
complaints, but an audiological test in July 1990 showed that 
there was left ear hearing loss disability as defined by 38 
C.F.R. § 3.385.  Subsequent National Guard examinations in 
November 1993 and July 1997 show bilateral hearing loss 
disability as defined by regulation.  

A review of the examination reports outlined above shows that 
hearing loss disability was not manifested during the 
Veteran's period of active duty in 1977 or for a number of 
years thereafter.  It was not until July 1990 that hearing 
loss disability in the left ear was documented, and bilateral 
hearing loss disability was then subsequently shown in 
November 1993.  Moreover, the Veteran's current assertions 
regarding the onset of hearing loss and tinnitus are 
inconsistent with the information he was giving to medical 
personnel at the time of periodic examinations.  

When the Veteran was afforded the first VA examination in May 
2006, the Veteran reported military noise exposure to 
helicopters in 1975 at which time he did utilize hearing 
protection.  He also reported exposure to artillery during 
training and reported temporary hearing loss for about a week 
in October 1975 from an artillery simulator.  The Veteran 
further reported an incident of temporary hearing loss and 
tinnitus that reportedly occurred for about a week in 
November 1977 after exposure to a Howitzer; and he noted that 
hearing protection was not worn at that time.  It was 
additionally noted that the Veteran did not have combat noise 
exposure.  He denied occupational noise exposure working as a 
telephone technician for 24 years with his primary duty 
splicing cables.  He reported recreational noise exposure to 
lawn equipment and engine noise riding motorcycles over the 
last year.  He said that he did not wear hearing protection 
when engaging in these activities.  The Veteran also told the 
VA examined that the Veteran had constant bilateral tinnitus 
occurring over the last 20 years that was gradual in onset.  

After examining the Veteran, the VA examiner diagnosed 
bilateral tinnitus, mild to moderate notched high frequency 
sensorineural hearing loss in the right ear, and moderate 
notched high frequency sensorineural hearing loss in the left 
ear.  In a June 2006 addendum, the VA examiner opined after 
reviewing the Veteran's claims file that hearing loss and 
tinnitus were not caused by or a result of in-service 
acoustic trauma.  She reasoned that the audiograms from April 
1982 and July 1986 revealed hearing within normal limits in 
both ears.  She further noted that the Veteran did not report 
the onset of tinnitus during his active duty service.  

Pursuant to the Board's remand, the Veteran was afforded 
another VA audiological examination in November 2008.  After 
review of the Veteran's claims file and examination of the 
Veteran, the diagnosis was normal to moderate bilateral 
sensorineural hearing loss.  The VA examiner concluded that 
hearing loss and tinnitus were not due to or the result of 
acoustic trauma in service.  He explained that the Veteran 
had normal hearing in November 1977 just one month prior to 
release from active service and that audiometric testing from 
April 1982 and July 1986 were also within normal limits for 
each ear, which is approximately nine years after release 
from active duty.  The VA examiner continued that the 
Veteran's current hearing loss, which has the pattern of 
noise induced hearing loss, started to appear in audiometric 
in July 1990 and that it gradually worsened in November 1993 
and July 1997 audiometric.  However, from July 1977 to 
December 1977, hearing was within normal limits for each ear 
and there were no complaints of tinnitus at that time or on 
any of the examinations found.  The VA examiner concluded 
that the hearing loss today is typical of noise induced 
hearing loss and the tinnitus as described would be typical; 
however, it occurred after the Veteran's release from active 
duty.    

The Veteran has submitted copies of various reports and 
medical literature addressing hearing loss due to noise 
exposure in the military.  The Board has reviewed these items 
of evidence and acknowledges that hearing loss due to noise 
exposure can certainly be related to service.  However, the 
literature submitted by the Veteran is general in nature and 
does not address the particular facts of his case, the 
Veteran's audiological test results, and the significance of 
the time periods involved in relation to his particular 
audiological test results.  

On the other hand, the record now includes two separate 
medical opinions which were based on a review of the 
particulars of the Veteran's case, to include the particular 
medical records pertinent to hearing loss and tinnitus.  
Significantly, these examiners also were able to review the 
various reports of audiological examination over the years 
and their opinions must be viewed as having been made with 
regard to the medical significance of such audiological test 
results and the fluctuations noted during different time 
periods.  The examiners were also able to offer their 
opinions after eliciting history directly from the Veteran.  
It appears that the examiners were thus fully informed of all 
aspects of the Veteran's particular medical history, and the 
Board believes these two medical opinions must therefore be 
afforded more probative value than the general items of 
literature submitted by the Veteran. 

The Board also acknowledges that the Veteran and his spouse 
strongly believe that in-service noise exposure (particularly 
being in Artillery) caused the Veteran's hearing loss and 
tinnitus that developed over a period of several years.  In 
testimony provided at the September 2009 Board hearing and in 
a statement received in February 2009, the Veteran stated 
that after service he worked as a cable man for a telephone 
company and described it as a quiet and peaceful experience.  
In his September 2008 testimony, he stated that his noise 
exposure post service was negligible.  In the statement 
received in February 2009, he concluded that the type of 
hearing loss and tinnitus at his age can only be achieved by 
acoustic trauma such as the type he experienced while in the 
military.  The Board notes, however, that although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board is also not competent to 
offer a medical opinion as to causation.  Only a medical 
professional can offer an opinion as to medical causation.  
In this case, there are two medical opinions which are to the 
effect that the Veteran's hearing loss and tinnitus are not 
in fact causally related to his service.  There are no 
medical opinions to the contrary of record.  The 2005 report 
from the Manatee Ear Center submitted by the Veteran 
documents the results of an audiological examination, but the 
examiner did not offer any opinions to causation.  There is 
no persuasive supporting evidence that the Veteran's hearing 
loss and tinnitus are related to disease or injury during his 
active duty service or active duty for training, nor is there 
persuasive supporting evidence which relates these disorders 
to injury during any inactive duty training.  

The Board understands the Veteran's contentions.  However, 
despite the Veteran's strong belief to the contrary, there 
are two medical opinions which conclude that the Veteran's 
hearing loss and tinnitus are not causally related to his 
military service.  The Board is led to the conclusion that 
the weight of the evidence is against the Veteran's claims.  
There is not such a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination in this case.  38 U.S.C.A. § 5107(b).  




ORDER

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


